IN THE UNITED STATES COURT OF APPEALS Court of Appeals
                                         United States
                   FOR THE FIFTH CIRCUIT          Fifth Circuit
                                                                   F I L E D
                               No. 07-10111                       September 7, 2007
                             Summary Calendar
                                                                Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CHRISTOPHER ALEXANDER

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 5:01-CR-60-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Christopher Alexander, federal prisoner # 25906-177, appeals the district
court’s denial of his FED. R. CIV. P. 60(b)(4) motion for relief from the 2002
judgment convicting him of and sentencing him for drug offenses. He argues
that his Rule 60(b)(4) motion was proper because he was raising a jurisdictional
challenge to his conviction. He also argues that the current federal habeas
statutes were never properly enacted into law and that the district court should



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10111

therefore have construed his postconviction motion as one pursuant to former
federal habeas statute, 28 U.S.C. § 451 (1940).
         Rule 60(b) provides relief from judgment in civil cases, not in criminal
cases.     See United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999).
Accordingly, the district court did not err in denying Alexander’s Rule 60(b)
motion. Moreover, to the extent that Alexander’s Rule 60(b) motion was a
successive 28 U.S.C. § 2255 motion, the district court correctly found that
Alexander had not obtained the requisite authorization to file a successive
§ 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524, 529-31 (2005); United
States v. Rich, 141 F.3d 550, 551-53 (5th Cir. 1998); Fierro v. Johnson, 197 F.3d
147, 151 (5th Cir. 1999); 28 U.S.C. §§ 2244(b)(3)(A), 2255. Finally, Alexander
provides no support for his argument that his motion could have been brought
under a now-repealed federal habeas statute. Accordingly, the district court’s
judgment is AFFIRMED.




                                         2